--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
            Applicants’ response dated 02/10/2021, to the restriction requirement dated 12/15/2020, is acknowledged. 
Priority 
	This application is 371 of PCT/EP2016/069816 filed on 08/22/2016.
Claim Status
Claims 1-19 are pending. Claims 7, 8, and 11-15 are withdrawn. Claims 1-6, 9, 10, and 16-19 are examined on the merits. 
Election/Restriction
Applicant’s election of Group I (Claims 1-6, 9, 10, and 16-19), drawn to a polymer material in the reply filed on 02/10/2021, is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.


            Response to the restriction requirement of 12/15/2020 was timely filed. 
Claims 1-6, 9, 10, and 16-19 are examined on the merits.
Claim Objections 
Claim 17 is objected to because “iron ally” is misspelled and should be amended to “iron alloy”. 
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 9, 10, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the or at least one of the different doping elements" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Did applicant mean “the one or more different doping elements”?
Claim 2 is indefinite because the alternatives from which the polymer material is selected are not clear. The claim could be interpreted to mean that the polymer material is a single polyester such as PET or a group of polyesters. It is not clear what structure is intended by a 
Claim 3 recites the limitation "the or at least one of the different doping elements" in line 2. There is insufficient antecedent basis for this limitation in the claim. Did applicant mean “the one or more different doping elements”?
Claim 4 recites the limitation "the or at least one of the different doping elements" in line 2. There is insufficient antecedent basis for this limitation in the claim. Did applicant mean “the one or more different doping elements”?
Claim 4 recites the limitation "the different doping elements" in line 3. There is insufficient antecedent basis for this limitation in the claim. Did applicant mean “the one or more different doping elements”?
Claim 5 recites the limitation "the or at least one of the different doping elements" in line 2. There is insufficient antecedent basis for this limitation in the claim. Did applicant mean “the one or more different doping elements”?
Claim 10 recites “neurologic diseases, in particular insofar as they are based on a disease of the sheath of the nerve cells and/or synapses”. The claim is indefinite because it is not clear if the limitations after “in particular” are required or examples of neurologic diseases. The claim is also indefinite because it does not recite an “and” nor “or” between the last two members in the list. The listed diseases are interpreted as alternatives. If this is the intended meaning, it is recommended to place an “or” between the last to diseases in the list.  
Claims 6, 9, 16-19 are indefinite because the claims depend from and contain indefinite limitations of claim 1.
Claim Rejections – 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 9, 10, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng (Royal Society of Chemistry, Published December 15, 2015, Pages 4946-4949 – of record in PTO-892 dated 12/15/2020).
The claims encompass a polymer material comprising elements as claimed. 
Meng discloses a method of making polyaniline/SrFe12O19 composite (section 2.2 on page 4947).
The limitations of claims 1, 3, and 16-19 are anticipated because polyaniline/SrFe12O19 composite comprises a polymer and SrFe12O19 which is a doping element that meets the claimed description as evidenced by claim 19. 
Limitations of claim 4 are met because Meng describes the composite as being formed by homogeneously dispersing the SrO12O19 in the polymer. Thus, the doping material is incorporated into an inside of the polymer material and isolates the doping material with respect to the polymer surface.
Limitations of claim 6 are met because Meng teaches SrFe12O19, which has the claimed properties as evidenced by applicant’s specification. 
Limitations of claims 9 and 10 are met because Meng teaches a composite that contains all of the elements as required by claim 1. The composite is considered as configured for uses as required by claims 9 and 10 because it meets all of the claimed structural requirements. 
Therefore by teaching all of the claimed elements, Meng anticipates the invention as claimed. 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 01/25514 A1 Published April 12, 2001 – of record in IDS dated 09/21/2020).
The claims encompass a polymer material comprising the elements as claimed. 
The teachings of Kim are related to synthetic fibers containing 03-10 % by weight of magnetic materials having a mean particle size of 0.5 microns or less. When the magnetic materials are homogeneously dispersed in the fiber or cloth, a homogeneous magnetic field has influence on the human body (Abstract).
Regarding claims 1, 3, 6, 16, and 17, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a synthetic fiber comprising a homogeneously dispersed magnetic material having a mean particle size of 0.5 micron or less, with a reasonable expectation of success because Kim teaches such compositions. It would have been obvious to have selected cobalt-added magnetic ferric oxide or chromium-added magnetic ferric oxide as the magnetic material because Kim teaches cobalt-added magnetic ferric oxide and chromium-added magnetic ferric oxide, among others, as suitable magnetic materials (page 4 lines 10-24). As evidenced by page 12 of the present application and dependent claim 17, doping elements preferably include iron oxide alloys. Cobalt-added magnetic ferric oxide and chromium-added magnetic ferric oxide are iron oxide 
Regarding claim 2, it would have been obvious to have selected polyester or nylon as the synthetic material, with a reasonable expectation of success because Kim teaches polyester and nylon, among others, as suitable synthetic materials (page 6 lines 3-7). 
Regarding claim 4, Kim teaches that the magnetic material is homogeneously dispersed in the synthetic material and therefore it considered incorporated into an inside of the polymer material and isolates the doping element with respect to a polymer material surface.
Regarding claim 5, the claimed range of particle sizes is obvious because it overlaps with the range of 0.5 micron and less. Kim teaches that the magnetic material is present in a concentration of 0.1-30 wt. %. The polyester or nylon is the remaining component and its concentration ranges from 70 to 99.9 wt. %. The magnetic material is homogeneously dispersed in the polymer. As evidenced by page 10 lines 11-16, the preferred weight ratio of the polymer and the doping element is from 1:9 to 9:1. The concentration of doping element in the polymer affects the spacing of doping element in the polymer. The doping element is homogeneously dispersed in Kim’s structure and it is present in a weight ratio with the polymer that overlaps with the preferred weight ratio of the claimed material. It would have been reasonable to conclude that the prior art magnetic material particles have a spacing such that electron clouds of two doping elements overlap at least in regions because the prior art ratio of magnetic element/polymer overlaps with the preferred range of ratios of the doping element to polymer.  
Limitations of claims 9 and 10 are met because Kim teaches a composite that contains all of the elements as required by claim 1. The composite is considered as configured for uses as required by claims 9 and 10 because it meets all of the claimed structural requirements. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617